DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach what is depicted in Figure 4 of the instant application with the airfoil (150) removed form the platform (148) leaving a platform that includes material where the airfoil was, so that the platform is holeless, and then subsequently a radially extending opening is formed through this platform.   This is claimed in the last limitations of 7 and 17.
The prior art teaches blade constructions which result in similar component pieces as the instant application (see Darkins used in the rejection of claim 1 of April 13, 2022). These pieces however are newly manufactured, which is not the same as the applicant’s method of repairing using an existing blade.  This results in the prior art not teaching the claim limitations discussed above.   There is insufficient evidence one of ordinary skill in the art would use a pre-existing blade to form the component pieces of Darkins.
Previously rejected claims 1 and 5-6 have been cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745